United States Securities and Exchange Commission Washington, D.C. 20549 Form 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2008 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-52168 ATLAS AMERICA PUBLIC #15-2006 (B) L.P. (Name of small business issuer in its charter) Delaware 20-3208390 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Westpointe Corporate Center One 1550 Coraopolis Heights Rd. 2nd Floor Moon Township, PA 15108 (Address of principal executive offices) (zip code) Issuer’s telephone number, including area code: (412) 262-2830 Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesR No o Indicate by check mark whether the registrant is a large accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer", "accelerated filer", and "smaller reporting company" in Rule 12b-2 of the Exchange Act (Check One) Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company R Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No R Transitional Small Business Disclosure Format (check one): Yes o No R ATLAS AMERICA PUBLIC #15-2006 (B) L.P. (A Delaware Limited Partnership) INDEX TO QUARTERLY REPORT ON FORM 10-Q PART I. FINANCIAL INFORMATION PAGE Item 1: Financial Statements Balance Sheets as of September 30, 2008 and December 31, 2007 3 Statements of Net Earnings for the Three Months and Nine Months ended September 30, 2008 and 2007 4 Statement of Changes in Partners’ Capital for the Nine Months ended September 30, 2008 5 Statements of Cash Flows for the Nine Months ended September 30, 2008 and 2007 6 Notes to Financial Statements 7-14 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 15-19 Item 4: Controls and Procedures 19 PART II. OTHER INFORMATION Item 1: Legal Proceedings 20 Item 6: Exhibits 20 SIGNATURES 21 CERTIFICATIONS 22-25 2 PART I ITEM 1. FINANCIAL STATEMENTS ATLAS AMERICA PUBLIC #15-2006(B) L.P. BALANCE SHEETS September 30, December 31, 2008 2007 (Unaudited) ASSETS Current assets: Cash and cash equivalents $ 1,673,700 $ 2,680,200 Accounts receivable-affiliate 5,762,700 8,299,300 Short-term hedge receivable due from affiliate 1,655,900 2,492,200 Total current assets 9,092,300 13,471,700 Oil and gas properties, net 140,860,500 154,541,600 Long-term hedge receivable due from affiliate 527,600 372,600 $ 150,480,400 $ 168,385,900 LIABILITIES AND PARTNERS’ CAPITAL Current liabilities: Accrued liabilities $ 23,100 $ 23,900 Short-term hedge liability due to affiliate 128,800 58,900 Total current liabilities 151,900 82,800 Asset retirement obligation 4,235,500 4,070,700 Long-term hedge liability due to affiliate 2,150,700 3,744,200 Partners’ capital: Managing general partner 30,581,600 35,402,400 Limited partners (14,772.60 units) 113,456,700 126,024,100 Accumulated other comprehensive loss (96,000 ) (938,300 ) Total partners' capital 143,942,300 160,488,200 $ 150,480,400 $ 168,385,900 The accompanying notes are an integral part of these financial statements 3 ATLAS AMERICA PUBLIC #15-2006 (B) L.P. STATEMENTS OF NET EARNINGS (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, 2008 2007 2008 2007 REVENUES Natural gas and oil $ 5,414,100 $ 11,231,900 $ 22,237,200 $ 28,891,800 Interest income 2,400 11,200 11,400 40,600 Total revenues 5,416,500 11,243,100 22,248,600 28,932,400 COSTS AND EXPENSES Production 997,700 2,051,900 4,645,400 5,328,300 Depletion 2,675,200 5,786,500 12,047,900 15,259,200 Accretion of asset retirement obligation 60,800 59,100 164,800 177,600 General and administrative 127,900 142,100 422,200 367,700 Total expenses 3,861,600 8,039,600 17,280,300 21,132,800 Net earnings $ 1,554,900 $ 3,203,500 $ 4,968,300 $ 7,799,600 Allocation of net earnings: Managing general partner $ 1,016,500 $ 2,177,800 $ 3,903,900 $ 5,579,700 Investor partners $ 538,400 $ 1,025,700 $ 1,064,400 $ 2,219,900 Net earnings per investor partnership unit $ 36 $ 69 $ 72 $ 150 The accompanying notes are an integral part of these financial statements 4 ATLAS AMERICA PUBLIC #15-2006 (B) L.P. STATEMENT OF CHANGES IN PARTNERS’ CAPITAL FOR THE NINE MONTHS ENDED September 30, 2008 (Unaudited) Accumulated Managing Other General Limited Comprehensive Partner Partners (Loss) Income Total Balance at January 1, 2008 $ 35,402,400 $ 126,024,100 $ (938,300 ) $ 160,488,200 Participation in revenues and expenses: Net production revenues 6,019,900 11,571,900 — 17,591,800 Interest income 3,900 7,500 — 11,400 Depletion (1,919,000 ) (10,128,900 ) — (12,047,900 ) General and administrative (144,500 ) (277,700 ) — (422,200 ) Accretion of asset retirement obligation (56,400 ) (108,400 ) — (164,800 ) Net earnings 3,903,900 1,064,400 — 4,968,300 Other comprehensive income — — 842,300 842,300 Assets received (1,633,200 ) — — (1,633,200 ) — Distributions to partners (7,091,500 ) (13,631,800 ) (20,723,300 ) Balance at September 30, 2008 $ 30,581,600 $ 113,456,700 $ (96,000 ) $ 143,942,300 The accompanying notes are an integral part of these financial statements 5 ATLAS AMERICA PUBLIC #15-2006(B) L.P. STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended September 30, 2008 2007 Cash flows from operating activities: Net earnings $ 4,968,300 $ 7,799,600 Adjustments to reconcile net earnings to net cash provided by operating activities: Depletion 12,047,900 15,259,200 Accretion of asset retirement obligation 164,800 177,600 Decrease (increase) in accounts receivable – affiliate 2,536,600 (5,225,200 ) (Decrease) increase in accrued liabilities (800 ) 8,200 Net cash provided by operating activities 19,716,800 18,019,400 Cash flows from financing activities: Distributions to partners (20,723,300 ) (16,517,500 ) Net cash used in financing activities (20,723,300 ) (16,517,500 ) Net (decrease) increase in cash and cash equivalents (1,006,500 ) 1,501,900 Cash and cash equivalents at beginning of period 2,680,200 1,305,800 Cash and cash equivalents at end of period $ 1,673,700 $ 2,807,700 Supplemental schedule of non-cash investing and financing activities: Assets contributed by (returned to) managing general partner: Tangible equipment $ 295,300 $ 6,423,200 Lease costs (400 ) 525,400 Intangible drilling costs (1,928,100 ) — $ (1,633,200 ) $ 6,948,600 Asset retirement obligation $ — $ 500,300 The accompanying notes are an integral part of these financial statements 6 ATLAS AMERICA PUBLIC #15-2006(B) L.P. NOTES TO FINANCIAL STATEMENTS September 30, 2008 (Unaudited) NOTE 1 - DESCRIPTION OF BUSINESS Atlas America Public #15-2006 (B) L.P. (the "Partnership") is a Delaware Limited Partnership which includes Atlas Resources, LLC of Pittsburgh, Pennsylvania, as Managing General Partner ("MGP") and Operator, and 4,130 subscribers to units as Limited Partners. The Partnership was formed on May 9, 2006 to drill and operate gas wells located primarily in western Pennsylvania, Ohio and Tennessee. The Partnership has no employees and relies on its MGP for management which, in turn, relies on its parent company, Atlas Energy Resources, LLC (NYSE:ATN), ("Atlas Energy"), for administrative services. The financial statements as of September 30, 2008 and for the three months and nine months ended September 30, 2008 and 2007 are unaudited.Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted in this Form 10-Q pursuant to the rules and regulations of the Securities and Exchange Commission.
